                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LINDA D. CATLIN,

               Plaintiff,

vs.
                                                              Case No. 19-4065-DDC
ANDREW M. SAUL,
Commissioner of the Social Security
Administration,

            Defendant.
___________________________________

                               MEMORANDUM AND ORDER

       On August 1, 2019, plaintiff filed a Complaint against the Commissioner of the Social

Security Administration. Doc. 1. Her Complaint seeks judicial review under 42 U.S.C. § 405(g)

of a decision by the Commissioner of the Social Security Administration denying benefits. Id. at

1–2. Plaintiff also has moved for leave to file this action in forma pauperis. Doc. 4. She has

submitted an affidavit of financial status supporting her request. Doc. 4-1.

       Under 28 U.S.C. § 1915(a)(1), the court may authorize a person to commence an action

without prepaying fees after submitting an affidavit demonstrating her inability to pay. The

court has broad discretion to grant or deny permission to proceed in forma pauperis. United

States v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006). But the court cannot act arbitrarily

or deny an application on erroneous grounds. Id. “[T]he movant must show a financial inability

to pay the required filing fees.” Id. (quoting Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312

(10th Cir. 2005)).

       After reviewing plaintiff’s financial affidavit, the court finds that plaintiff has made a

sufficient showing that she is unable to pay the required filing fees. The court thus grants
plaintiff’s request for leave to file this action without payment of fees, costs, or security under 28

U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Doc. 4) is granted. The Clerk shall prepare a summons

under Federal Rule Civil Procedure 4 on plaintiff’s behalf. The Clerk shall issue the summons to

the United States Marshal or Deputy Marshal, who the court appoints under Federal Rule Civil

Procedure 4(c)(3), to effect service.

       IT IS SO ORDERED.

       Dated this 5th day of August, 2019, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  2
